Exhibit 10.7

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of September 1, 2004, by and between Worldwide Wynn, LLC (“Employer”) and
Matt Maddox (“Employee”). Capitalized terms that are not defined herein shall
have the meanings ascribed to them in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of March 14, 2003 (the “Agreement”); and

 

WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:

 

1. Amendment. The Employer and Employee desire to extend the Term of the
Agreement by an additional two years. Accordingly, Section 5 of the Agreement is
hereby amended in its entirety to read as follows:

 

“5. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of six (6) years commencing on the
Effective Date of this Agreement and terminating on the sixth Anniversary of the
Effective Date.”

 

Employer and Employee acknowledge and agree that the extension of the Term of
the Agreement does not constitute a commitment by Employee or a requirement of
Employer that Employee continue to be based in SAR after March 14, 2007.

 

2. Salary. Effective September 1, 2004, the term “Base Salary” shall mean Three
Hundred Fifty Thousand Dollars ($350,000.00) per annum. Employee’s Base Salary
shall be increase to Four Hundred Thousand Dollars ($400,000.00) per annum
concurrent with the opening to the public of the resort and casino to be known
as “Wynn Macau” and operated by Wynn Macau in SAR.

 

3. Stock Option Grant. Subject to and effective upon the approval of the
Compensation Committee of Wynn Resorts, Limited, Employee shall, at the earliest
possible time after the date of the Amendment, be granted 50,000 options of Wynn
Resorts, Limited common stock under the Wynn Resorts, Limited 2002 Stock
Incentive Plan. The option grant described herein is in addition to any other
option grants previously granted by the Company to the Employee.

 



--------------------------------------------------------------------------------

4. Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

WORLDWIDE WYNN, LLC       EMPLOYEE By:  

/s/ Marc D. Schorr

     

/s/ Matt Maddox

   

Marc D. Schorr

     

Matt Maddox

   

President

       

 

- 2 -